134 Mich. App. 433 (1984)
351 N.W.2d 316
WOLFE
v.
GENO
Docket No. 73404.
Michigan Court of Appeals.
Decided May 1, 1984.
Robert L. Kaczmarek, Prosecuting Attorney, and Roy Degesero, Assistant Prosecuting Attorney, for plaintiff.
Before: BEASLEY, P.J., and M.J. KELLY and CYNAR, JJ.

ON REMAND
PER CURIAM.
Plaintiff filed this paternity action on March 3, 1981, alleging that defendant was the father of her child born on February 2, 1973. The trial court granted defendant's motion for accelerated judgment pursuant to GCR 1963, 116.1(5), on the ground that plaintiff's cause of action was barred by the six-year statute of limitations applicable to paternity actions. MCL 722.714(b); MSA 25.494(b). We affirmed the trial court's decision in Wolfe v Geno, 122 Mich. App. 250; 332 NW2d 457 (1982), relying on Shifter v Wolf, 120 Mich. App. 182; 327 NW2d 429 (1982), lv den 417 Mich. 892 (1983).
Several months after the release of our decision the United States Supreme Court decided Pickett v Brown, ___ US ___; 103 S. Ct. 2199; 76 L. Ed. 2d 372 (1983), in which Tennessee's two-year statute of limitations for paternity actions was declared violative of equal protection principles. On plaintiff's application for leave to appeal, the Michigan Supreme Court directed us to reconsider our prior decision in light of Pickett v Brown, 417 Mich. 1090 (1983).
In striking down Tennessee's two-year limitations period, the United States Supreme Court *435 followed precisely the reasoning set forth in Mills v Habluetzel, 456 U.S. 91; 102 S. Ct. 1549; 71 L. Ed. 2d 770 (1982), where a one-year limitations period imposed by Texas was also found to be violative of equal protection principles. The analysis of Mills v Habluetzel had been followed by this Court in Shifter v Wolf, supra, where a different result was deemed justifiable given the difference in length between a one-year and a six-year statute of limitations.
Upon full consideration of plaintiff's claims, we reaffirm our earlier decision and again hold that Michigan's six-year statute of limitations for paternity actions does not violate the Equal Protection Clause of either the state or federal constitutions. US Const, Am XIV; Const 1963, art 1, § 2. Pickett v Brown does not alter the constitutional analysis to be applied in this case and we continue to rely on Shifter v Wolf, supra, in holding that (1) the six-year limitations period is substantially related to a permissible state interest in preventing the litigation of stale or fraudulent claims, see Herrick v Taylor, 113 Mich. App. 370, 374; 317 NW2d 631 (1982) and (2) six years provides a reasonable opportunity for legally interested parties to file paternity actions. See also Daniel v Collier (On Remand), 130 Mich. App. 345; 343 NW2d 16 (1983).
Affirmed.
CYNAR, J. (dissenting).
I must respectfully dissent from the majority. The paternity action is no doubt encouraged by the state whenever possible to determine and place the responsibility of support on the father, where such responsibility belongs. The mother brings the action in her own behalf to protect her right to continue to receive assistance for herself and her child. Otherwise, the child's interests are not represented. In addition to *436 the right of the child to receive support many other present as well as future rights of the child are involved, depending on the facts and circumstances of a specific case. I would reverse the trial court's order of dismissal and remand the matter to the trial court for the addition of the minor child as party plaintiff, acting through an appropriate appointed representative. Additionally, I would order a rehearing of the motion for accelerated judgment and after argument order briefs concerning the future rights of the child in this case, which rights have been decided with such finality.
Affirmed.